DETAILED ACTION
Response to Arguments
1.	Examiner took notice of the remarks and amendments made by applicant filed on
1/4/22.
	Response to Amendment
2.	This office action is in response to Amendment filed on 1/4/22.
Claim 1, 11 and 12 are amended. 
Claims 10 is canceled.
3.	Claims 1-9 and 11-20 are pending.
Allowable Subject Matter
4.	Claims 1-9 and 11-20 are allowed.
5.	Claims 1-9 and 11-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a method of use for a sense amplifier having a first cross coupled latch and a second cross-coupled latch, wherein each of the first cross-coupled latch and the second cross-coupled latch comprises a first pair of transistors and a pair of coupling capacitors coupled to respective gate terminals of the first pair of transistors, wherein the method comprises: during a first phase, charging the pair of coupling capacitors of a first pair of transistors at a first cross-coupled latch to achieve zeroing, and providing a first set of input voltages to a second cross-coupled latch; and during a second phase following the first phase, discharging the pair of coupling capacitors to cancel a mismatch between the first pair of transistors, and comparing the first set of input voltages provided to the 
Prior art also does not discloses a sense amplifier comprising: a first cross-coupled latches, operating in a charging state and a discharging state; a second cross-coupled latch operating in a sampling state in response to the first cross coupled latch operating in the charging state and operating in a comparing state in response to the first cross-coupled latch operating in the discharging state; a set of input switches, providing a set of input voltages to the second cross-coupled latch in response to the second cross-coupled latch operating in the sampling state and the comparing state; and a set of output switches, coupled to the second cross-coupled latch in response to the second cross-coupled latch operating in the comparing state; wherein the first cross-coupled latch and the second cross-coupled latch each comprises a first pair of transistors; wherein during the discharging state, the mismatch in threshold voltages between the first pair of transistors of the first cross-coupled latch is cancelled.. 
	
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 



/CONNIE C YOHA/Primary Examiner, Art Unit 2825